IN THE SUPREME COURT OF THE STATE OF KANSAS

                                         No. 99,410

                         In the Matter of EDWARD F. WALSH, IV,
                                        Petitioner.

                             ORDER OF REINSTATEMENT


       On May 16, 2008, this court entered an order indefinitely suspending the
petitioner's license to practice law. See In re Walsh, 286 Kan. 235, 182 P.3d 1218
(2008).


       On December 23, 2016, the petitioner filed a petition for reinstatement under
Supreme Court Rule 219 (2017 Kan. S. Ct. R. 263). On June 14, 2017, a hearing panel of
the Kansas Board for Discipline of Attorneys conducted a hearing on the petitioner's
petition for reinstatement. Thereafter, on July 12, 2017, the hearing panel entered a final
hearing report, recommending that the petitioner's petition for reinstatement be granted.


       The court, after carefully considering the record, grants the petitioner's petition for
reinstatement of his license to practice law in Kansas.


       IT IS THEREFORE ORDERED that the petitioner be reinstated to the practice of law
in Kansas conditioned upon his compliance with the annual continuing legal education
requirements and upon his payment of all fees required by the Clerk of the Appellate
Courts and the Kansas Continuing Legal Education Commission. Upon proof provided
to the Clerk of the Appellate Courts that the petitioner has complied with the annual
continuing legal education requirements and has paid the fees required by the Clerk of the
Appellate Courts and the Kansas Continuing Legal Education Commission, the clerk is
directed to enter the petitioner's name upon the roster of attorneys engaged in the practice
of law in Kansas.

                                              1
       IT IS FURTHER ORDERED that this order be published in the official Kansas Reports
and that the costs herein be assessed to the petitioner.


       Dated this 29th day of September, 2017.




                                              2